DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
With respect to independent claim 1, the closest prior art Ferreiro et al. (PGPUB 20080226922) in view of Wang et al. (PGPUB 20160054475) and McGee et al. (PGPUB 20100168855), fails to disclose in combination with all of the other elements of the claim wherein a polymeric lens comprises an acid group wherein contacting the first coating polymer with a second coating polymer comprising an amine-reactive group under conditions in which a second portion of the amine group on the first coating polymer covalently binds to the amine-reactive group. Regarding claim 10, the closest prior art also does not disclose a polymeric lens comprises an acid group wherein the first portion of the amine group is ionically bound to the acid group, and c) a second coating bound to the first coating polymer through covalent linkage between a nitrogen atom of a second portion of the amine group on the first coating polymer and an amine-reactive group of the second coating polymer. 
Modification of Ferreiro in view of Wang and McGee to include acid group within the polymeric lens and then binding the coating to the acid group via amine and then also covalently bonding the amine to yet another layer would require modifying the basic components of each of the prior art. Such a modification would result in a materially and functionally different lens due to the arrangement of these layers. Therefore, the prior art fails to disclose or suggest the combinations of elements within each independent claim.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872